            Case 9:19-bk-09677-FMD            Doc 46      Filed 12/02/19      Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                 MIDDLE DISTRICT OF FLORIDA, FORT MYERS DIVISION
In Re:

BRUCE E. BOZZI SR.                                      Case No. 9:19-bk-09677-FMD


                      Debtor.                       /

         APPLICATION FOR AUTHORITY TO EMPLOY REAL ESTATE BROKER

         COMES NOW the Trustee, Robert E. Tardif Jr., and files this Application with the Court to employ
a real estate broker/agent and represents to the Court:

       1.     Among the assets of the bankruptcy estate is the following described real estate: 37
Cottage Ave., East Hampton, NY and 5 Surf Drive, Amagansett, NY.

       2.      The Trustee believes it is in the best interest of the bankruptcy estate that he be
authorized to employ Hara Kang/Douglas Elliman Real Estate, 20 Main Street, East Hampton, NY
11937, a real estate broker/agent and to pay a commission equal to 5% of the sale amount. The
property in question is not readily marketable without a realtor’s assistance.

         WHEREFORE the Trustee moves the Court for entry of an Order authorizing him to enter
into a listing agreement and to pay said broker out of the proceeds of sale upon further Order of
the Court.

                                          Verified Statement

        I, Hara Kang, proposed real estate broker/agent for the Trustee in the above-captioned case,
declare under penalties of perjury that I am rendering services, subject to the Court's appointment
for the Trustee in said cause, and that I have not and will not in any guise or form agree to share
my compensation for such services with any person, with the exception of a qualified cooperating
real estate broker, and I have no connection with the debtor, creditors, or any other party in interest,
their respective attorneys and accountants, the United States Trustee, or any person employed in
the Office of the United States Trustee.

         Dated on December 2, 2019.



                                                    /s/ Hara Kang
                                                    Broker/Agent
           Case 9:19-bk-09677-FMD        Doc 46     Filed 12/02/19     Page 2 of 2




                                    Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
electronically to the Assistant United States Trustee, 501 E. Polk Street, Suite 1200, Tampa,
Florida 33602 on December 2, 2019.

                                               /s/ Robert E. Tardif Jr.
                                               Robert E. Tardif Jr., Esquire
                                               P.O. Box 2140
                                               Fort Myers, Florida 33902
                                               Telephone: 239/362-2755
                                               Facsimile: 239/362-2756
                                               Email: rtardif@comcast.net
